Citation Nr: 0844813	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, to include as secondary to Crohn's Disease.

2.  Entitlement to service connection for cervical 
spondylosis and strain, to include as secondary to Crohn's 
Disease.

3.  Entitlement to service connection for left shoulder 
strain, to include as secondary to Crohn's Disease.

4.  Entitlement to service connection for right shoulder 
strain, to include as secondary to Crohn's Disease.

5.  Entitlement to service connection for a residual scar, 
post operative gallbladder removal, to include as secondary 
to Crohn's Disease.

6.  Entitlement to service connection for a residual scar, 
post operative appendectomy, to include as secondary to 
Crohn's Disease.

7.  Entitlement to an initial compensable rating for Crohn's 
Disease for the time period prior to August 11, 2000.

8.  Entitlement to an initial rating in excess of 10 percent 
for Crohn's Disease for the time period beginning on August 
11, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty January 1973 to March 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since October 
2003 by the Buffalo, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran perfected a timely 
appeal that is limited to the issues listed on the cover 
page.  (See VA Form 9, dated June 2005).


FINDINGS OF FACT

1.  Service connection is in effect for Crohn's Disease 
(rated noncompensable effective from November 7, 1996; and 
rated 10 percent disabling effective from August 11, 2000).

2.  The medical evidence of record shows that the veteran's 
arthritis of the back is not due to any event or incident of 
the veteran's period of active service, was not present 
within one year after service, and is not caused or 
aggravated by her service-connected her Crohn's Disease.

3.  The medical evidence of record shows that the veteran's 
arthritis of the back is not due to any event or incident of 
the veteran's period of active service, was not present 
within one year after service, and is not caused or 
aggravated by her service-connected her Crohn's Disease.

4.  The medical evidence of record shows that the veteran's 
cervical spondylosis and strain is not due to any event or 
incident of the veteran's period of active service, was not 
present within one year after service, and is not caused or 
aggravated by her service-connected her Crohn's Disease.

5  The medical evidence of record shows that the veteran's 
left shoulder strain is not due to any event or incident of 
the veteran's period of active service, was not present 
within one year after service, and is not caused or 
aggravated by her service-connected Crohn's Disease.

6.  The medical evidence of record shows that the veteran's 
right shoulder strain is not due to any event or incident of 
the veteran's period of active service, was not present 
within one year after service, and is not caused or 
aggravated by her service-connected her Crohn's Disease.

7.  The medical evidence of record shows that the veteran's 
gallbladder removal scar is not due to any event or incident 
of the veteran's period of active service, was not present 
within one year after service, and is not caused or 
aggravated by her service-connected her Crohn's Disease.

8.  The medical evidence of record shows that the veteran's 
appendectomy scar is not due to any event or incident of the 
veteran's period of active service, was not present within 
one year after service, and is not caused or aggravated by 
her service-connected Crohn's disease.

9.  The veteran's disability picture for Crohn's Disease 
approximates moderate ulcerative colitis with infrequent 
exacerbations for the time period prior to August 11, 2000.

10.  The veteran's disability picture for Crohn's Disease 
approximates moderately severe ulcerative colitis with 
frequent exacerbations for the time period beginning on 
August 11, 2000.


CONCLUSIONS OF LAW

1.  Arthritis of the back was not incurred in or aggravated 
by service; may not be presumed to have been incurred in 
service; and is not proximately due to, the result of, or 
aggravated by a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Cervical spondylosis and strain was not incurred in or 
aggravated by service; and is not proximately due to, the 
result of, or aggravated by a service-connected condition.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).

3.  A left shoulder strain was not incurred in or aggravated 
by service; and is not proximately due to, the result of, or 
aggravated by a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).

4.  A right shoulder strain was not incurred in or aggravated 
by service; and is not proximately due to, the result of, or 
aggravated by a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

5.  A residual scar, post operative gallbladder removal, was 
not incurred in or aggravated by service; and is not 
proximately due to, the result of, or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

6.  A residual scar, post operative appendectomy, was not 
incurred in or aggravated by service; and is not proximately 
due to, the result of, or aggravated by a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).

7.  For the time period prior to August 11, 2000, the 
criteria for an initial compensable rating for Crohn's 
Disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Codes 7399-7323 
(2008).

8.  After resolving all reasonable doubt in her favor, the 
criteria for an initial 30 percent disability rating for 
Crohn's Disease have been met beginning on August 11, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.114, Diagnostic Codes 7399-7323 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

Under 38 U.S.C.A. § 5103(a), upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  38 C.F.R. § 3.159(b) (2008).  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  Also, VA must provide the 
statutory notice of information and evidence needed to 
substantiate claim, including generalized notice as to the 
disability rating and effective date elements of a service 
connection claim, before it awards service connection, an 
initial disability rating, and an effective date in a 
decision issued after the enactment of the VCAA.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 
19 Vet. App. 273 (2006); see also See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the veteran was provided 
notice of the VCAA in December 2003, prior to the initial 
adjudication of his claims for service connection in the July 
2004 rating decision at issue.  An additional VCAA letter was 
sent to the veteran in March 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claims for service connection and VA's duty 
to assist.  They also specified the evidence that the veteran 
was expected to provide, including the information needed to 
obtain both her private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the three 
"elements" of the notice requirement of 38 C.F.R. § 3.159(b).

With respect to the claims for service connection, the Board 
observes that, despite the inadequate notice provided to the 
veteran concerning the disability rating and effective date, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, as the Board concludes 
below that the preponderance of evidence is against the 
veteran's claims for service connection, including on a 
secondary basis, any questions as to the appropriate 
disability rating and effective date (to be assigned) is 
rendered moot.

Similarly, as for the veteran's service-connected Crohn's 
Disease, it is well to observe that service connection for 
this condition has been established and initial ratings (for 
different periods of time, i.e., staged-ratings) have been 
assigned.  The veteran has been awarded the benefit sought, 
and her claim for such condition has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  Thus, the 
purpose for which the VCAA notice was intended has been 
fulfilled, and section 5103(a) is no longer required as to 
this matter.  Id.  Consistently, during the pendency of this 
appeal, regulatory changes amended the provisions of 
38 C.F.R. § 3.159(b), which now provide that VA has no duty 
to provide section 5103 notice upon the receipt of a notice 
of disagreement (contesting a downstream element of a service 
connection claim, i.e., the disability rating and/or the 
effective date).  38 C.F.R. § 3.159(b)(3) (2008); 73 Fed. 
Reg. 23353-233356 (2008) (applies to all claims for benefits 
pending before VA on or filed after May 20, 2008).

In this context, after awarding the veteran service 
connection for Crohn's Disease and assigning the initial 
staged-ratings for this condition, the veteran filed a notice 
of disagreement contesting the initial rating determination.  
The RO furnished the veteran a statement of the case that 
addressed the initial ratings assigned, including notice of 
the criteria for an higher initial rating, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument.  See 38 U.S.C.A. §§ 
5104(a), 7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA has fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeal process, and similarly accorded the 
veteran and her representative a fair opportunity to 
prosecute the current appeal.  See Dunlap and Dingess, both 
supra; 38 C.F.R. § 3.159(b)(3).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports (dated in April and 
May 2004), and statements from the veteran and her 
representative.  The veteran has not indicated that she has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection-In General 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for arthritis, such as 
degenerative joint disease, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).



A.  Service Connection for Arthritis of the Back, Bilateral 
Shoulder Strain, and Cervical Spondylosis and Strain

The service medical records do not indicate any complaints of 
or treatment for arthritis of the back, bilateral shoulder 
strain, or cervical spondylosis and strain.  
 
Private treatment records from Dr. Z.S. dated from June 1998 
to December 2003 revealed that the veteran was involved in an 
automobile accident in 1998 and sought treatment and/or 
reevaluation from Dr. Z.S.  The veteran complained of back 
pain, which increased with bending, lifting, pulling, 
pushing, and prolonged standing.  She also complained of her 
back pain radiating into the left side of her chest.  Her 
physician diagnosed her with thoracolumbar sprain with 
resulting neuropathy.  In a March 1999 treatment record, Dr. 
Z.S. stated that the neuropathy was secondary to the 
accident.

In May 2004, the veteran was afforded a VA examination in 
connection with her claims.  The veteran complained of neck 
and low back pain.  She told the examiner that her left and 
right shoulder pain occurred after her motor vehicle accident 
in 1998.  She also told the examiner that she had a history 
of low back and neck pain since the 1980s and was treated 
with chiropractic care for numerous years.  And, that she had 
increased neck problems after being involved in the 
automobile accident.  X-rays revealed cervical spondylosis.  
The examiner diagnosed cervical spondylosis, cervical strain, 
lumbosacral strain with facte osteoarthritis, and left and 
right shoulder strain.  After review of the claims file, the 
examiner further stated that:

It is this examiner's opinion that in this 
veteran's case, the present cervical, lumbar, and 
bilateral shoulder condition [was] not at least as 
likely as not related to her Crohn's Disease.

The rationale for this [was] that there [was] no 
objective evidence in the physical exam of any 
joint  involvement of the cervical, lumbosacral, 
and shoulder joints of an inflammatory nature.  
There [was] also a history of her bilateral 
shoulder symptoms presenting after her motor 
vehicle accident and her cervical spine condition 
worsening after her motor vehicle accident that 
[was] more consistent with a strain rather 
inflammatory disease.

In an addendum, the VA examiner noted that the x-ray reports 
and the blood work results were consistent with his 
assessment.  A June 2004 VA treatment record reflects a 
diagnosis of musculoskeletal pain.  The veteran was to 
continue taking Celebrex.

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that arthritis of the back, 
bilateral shoulder strain, or cervical spondylosis and strain 
were manifested during service or caused or aggravated by her 
service-connected Crohn's Disease.  In fact, the May 2004 VA 
examiner's opinion clearly reflects the absence of such a 
causal relationship, and the Board notes that this opinion 
was based on a claims file review and is of substantial 
probative value as a result.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Moreover, 
there is no medical evidence to the contrary.  Also, the 
veteran's own statement to the VA examiner that she began 
have problems with her back and neck during the 1980's 
supports lack of nexus to service, as the ailments surfaced, 
at a minimum, six years post active duty. 
 
The only evidence of record supporting the veteran's claim is 
her own lay opinion as to the cause of her disorders.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation. 
 
Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis of the 
back, bilateral shoulder strain, or cervical spondylosis and 
strain, and this appeal must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Scars from Gallbladder Removal and 
Appendectomy

The service medical records do not indicate any complaints of 
or treatment for the gallbladder or appendix.  
 
Treatment records reflect that the veteran was diagnosed with 
acute appendicitis (later changed to acute regional ileitis) 
in June 1981 and an appendectomy was subsequently attempted.  
Ultimately, the appendix was not removed.  She also had a 
cholecystectomy in 1997.  The veteran complained of 
tenderness in her appendectomy and cholecystectomy scars.  

In May 2004, the veteran was afforded a VA examination in 
connection with her claims.  The veteran complained of tender 
scars on her abdomen and cholecystectomy area.  After review 
of the claims file, the examiner further stated that:

Regarding the individual scars of the right 
cholecystectomy and right abdomen, although the 
scars themselves do not seem to be any inhibitory 
factor, the underlying muscular wall [was] where 
the tenderness was elicited, and the history of 
Crohn's certainly has the potential for eliciting 
adhesions and other complications.  The overlying 
scars of the skin itself [was] not at least as 
likely as not to be a result of the Crohn's.

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that the residual scars were 
manifested during service or caused or aggravated by her 
service-connected Crohn's Disease.  In fact, the May 2004 VA 
examiner's opinion clearly reflects the absence of such a 
causal relationship, and the Board notes that this opinion 
was based on a claims file review and is of substantial 
probative value as a result.  See Miller v. West, supra (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, supra.  There is 
also no medical evidence to the contrary. 
 
The only evidence of record supporting the veteran's claim is 
her own lay opinion as to the cause of her scars.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation. 
 
Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, supra; see also Routen v. Brown, supra; YT v. 
Brown, supra. 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for scars from her 
gallbladder removal and appendectomy, and this appeal must be 
denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, supra.

III.  Higher Initial Rating for Crohn's Disease

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the veteran's service-connected Crohn's Disease 
is evaluated as 10 percent disabling under Diagnostic Codes 
7399-7323, effective August 11, 2000.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  In this case the 
7399 code represents an unlisted disorder of the digestive 
system.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27.  Here, the veteran's service-connected Crohn's 
Disease is rated as analogous to ulcerative colitis.  38 
C.F.R. § 4.20.

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), 
including the rating criteria for evaluating digestive 
disabilities.  See, 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The changes, however, did not 
involve rating ulcerative colitis (Diagnostic Code 7323).  

Under Diagnostic Code 7323, a moderate ulcerative colitis 
with infrequent exacerbations is assigned a 10 percent 
rating.  38 C.F.R. § 4.114; Diagnostic Code 7323.  Moderately 
severe ulcerative colitis with frequent exacerbations is 
assigned a 30 percent rating.  Id.  Severe ulcerative colitis 
with numerous attacks a year and malnutrition with only fair 
health during remissions, is assigned a 60 percent rating and 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess is assigned a 100 percent 
rating.  Id.

The veteran underwent a VA examination in March 1997.  The 
veteran told the examiner that she was not taking any 
medication for her Crohn's Disease and that she was last 
treated in 1981 or 1982.  The veteran complained of diarrhea 
4 to 5 times per day with occasional abdominal pain.  The 
examiner found no evidence of malnourishment or weight loss.

Private treatment records dated August 2000 from Dr. Z.S. 
reflect that the veteran complained of abdominal cramps.  The 
veteran reported diarrhea 5 to 6  times per day.  There was 
no weight loss or blood in stool.  Dr. Z.S. diagnosed an 
acute exacerbation of Crohn's Disease.  A September 2000 
treatment record reflects that the veteran complained of 
diarrhea with pain in left lower quadrant accompanied by 
yellowish-green mucus tinged with blood.  A November 2000 
treatment record notes diarrhea and cramps off and on.  The 
veteran was treated with Prednisone, which was changed to 
Asacol in May 2001.  The veteran was subsequently treated 
with Prednisone and antibiotics with improvement.  A July 
2002 treatment record reflects that the veteran complained of 
right lower quadrant pain, continuous diarrhea, and weight 
gain.  The veteran was prescribed Pentosan.  A December 2003 
treatment record reflects that the veteran had exacerbations 
of Crohn's Disease off and on and was not taking Prednisone 
at that time.

VA treatment records show a normal colonoscopy with biopsies 
being normal as of March 2001.  A July 2001 VA treatment 
record reflects that the veteran had mild chronic 
inflammation and complained of diarrhea 5 to 6 times per day 
with occasional blood in the stool.  The veteran also 
reported that she had abdominal pain.  The veteran was 
treated with Asacol and her bouts of diarrhea increased 6 to 
8 bowel movements per day.  The treatment record reflected 
that the lower quadrant pain and diarrhea were "classic 
symptoms" of Crohn's Disease.  A September 2001 treatment 
record reflected that the veteran was overweight and 
complained of heartburn.

The veteran underwent another VA examination in September 
2002.  The veteran complained of diarrhea, abdominal cramps, 
and blood and mucus in the stool.  She had 5 to 6 bowel 
movements per day, which decreased to 2 to 3 per day with 
Prednisone.  The examiner rendered a diagnosis of Crohn's 
Disease.  The laboratory tests were normal.  The examiner 
further stated that her clinical picture at the time of the 
examination strongly suggested Crohn's Disease or regional 
ileitis.  Her symptomatology included frequent diarrhea and 
blood and mucous in stools.

The veteran underwent another VA examination in April 2004.  
The veteran told the examiner that she was diagnosed with 
Crohn's Disease in 1981.  She was prescribed Prednisone 
during the flare-ups.  The flare-ups have occurred about 1 to 
1 1/2 times per year.  The last time she needed Prednisone 
was last year, which she took daily for five or six months.  
During a flare-up, the veteran reported having severe stomach 
cramping and indigestion.  The examiner rendered a diagnosis 
of Crohn's Disease.

After a review of the medical evidence, the Board finds that 
the veteran's Crohn's Disease does not warrant an initial 
compensable rating for the time period prior to August 11, 
2000, as her disability picture more nearly approximates the 
criteria for a noncompensable evaluation.  The probative 
medical evidence, includes the March 1997 VA examination and 
private treatment evaluations.  In March 1997, she told the 
VA examiner that she was not taking any medication for her 
Crohn's Disease and that she was last treated for Crohn's 
Disease in 1981 or 1982, which is consistent with a 
noncompensable rating as there is no medical evidence of an 
exacerbation during that time period.

Beginning on August 11, 2000, a review of the record reveals 
that the veteran had chronic and on going symptoms of Crohn's 
Disease with frequent flare-ups.  She reported frequent 
exacerbations consisting of diarrhea, abdominal cramps, and 
blood and mucous in her stool.  Namely, the evidence of 
record reflects that she has had an annual flare-up since 
2000, which required months of treatment on medication.  The 
most recent VA examination reflects that her flare-ups have 
occurred about 1 to 1 1/2 times per year, which required 
prednisone daily for five or six months.  However, the 
evidence of record does not show that she had severe 
ulcerative colitis.  Notably, she has gained weight since the 
effective date of service connection, and the medical 
evidence does not suggest a history of frequent attacks or 
malnutrition.
 
The veteran has been able to function with infrequent 
treatment and no medication.  There has been no noted 
distress on examinations.  In short, the veteran's disability 
picture can be classified as "moderate to severe" in 
severity.  Therefore, the Board finds that her disability 
picture more closely approximate the criteria for a 30 
percent rating beginning on August 11, 2000.  38 C.F.R. §§ 
4.7, 4.21.

There also is no basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code.  The 
evidence does not show more than considerable or moderately 
severe impairment to health such as that contemplated by 
ratings higher than 30 percent under the criteria for 
resection of the large intestine, or diverticulitis (the 
latter which may be rated under the criteria for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture).  See 38 
C.F.R. §§ 4.112, 4.114, Diagnostic Codes 7329, 7327, 7319, 
7301, and 7323.
 
Additionally, the evidence does not show that the veteran's 
Crohn's Disease has required frequent periods of 
hospitalization or caused marked interference with employment 
so as to require consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b).  
 
In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's Crohn's Disease does not 
warrant an initial compensable rating for the time period 
prior to August 11, 2000 and that a 30 percent rating is 
warranted for Crohn's Disease for the time period beginning 
on August 11, 2000.  The benefit sought on appeal is granted 
to that extent.


ORDER

Service connection for arthritis of the back, to include as 
secondary to Crohn's Disease, is denied.

Service connection for cervical spondylosis and strain, to 
include as secondary to Crohn's Disease, is denied.

Service connection for left shoulder strain, to include as 
secondary to Crohn's Disease, is denied.

Service connection for right shoulder strain, to include as 
secondary to Crohn's Disease, is denied.

Service connection for gallbladder removal scar, to include 
as secondary to Crohn's Disease, is denied.

Service connection for appendectomy scar, to include as 
secondary to Crohn's Disease, is denied.

Entitlement to an initial compensable disability rating for 
Crohn's Disease for the time period prior to August 11, 2000, 
is denied.

Entitlement to an initial disability rating of 30 percent for 
Crohn's Disease for the time period beginning on August 11, 
2000, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


